Citation Nr: 1214775	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  10-46 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether the reduction in the disability rating for status post left medial malleolus fracture from 20 percent to 10 percent was proper.

2.  Entitlement to an increased rating for status post left medial malleolus fracture.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to August 1985.

These matters come before the Board of Veterans' Appeals (Board) from a December 2009 decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  In that decision, the RO reduced the disability rating for status post left medial malleolus fracture from 20 percent to 10 percent, effective March 1, 2010.

In November 2009, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  He testified before a Veterans Law Judge at a February 2011 videoconference hearing at the RO.  Transcripts of those hearings have been associated with his claims folder.

In February 2012, the Board sent the Veteran a letter informing him that the Veterans Law Judge who had conducted the February 2011 videoconference hearing was no longer employed at the Board and asked him to indicate whether he wanted to attend a new hearing.  The Veteran responded that he did not wish to have another hearing.

The issues of entitlement to an increased rating for status post left medial malleolus fracture and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  At the time of the December 2009 decision which reduced the disability rating for the service-connected left ankle disability from 20 percent to 10 percent, the 20 percent rating had been in effect for more than five years.

2.  The evidence of record fails to demonstrate sustained improvement in the left ankle disability when comparing the findings of a January 2007 VA examination with those of subsequent examination in August 2009, and when considering the lay evidence of worsening symptomatology.


CONCLUSION OF LAW

The reduction of the rating for status post left medial malleolus fracture from 20 percent to 10 percent was not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Codes (DCs) 5019, 5271 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

In light of the Board's favorable decision in restoring the 20 percent rating for status post left medial malleolus fracture, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance 'if no reasonable possibility exists that such assistance would aid in substantiating the claim '); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

The Veteran's status post left medial malleolus fracture has been rated under 38 C.F.R. § 4.71a, DCs 5019-5271.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27 (2011).  Here, the use of DCs 5019-5271 reflects that the Veteran's left ankle disability is rated as bursitis under DC 5019 and that the rating assigned is based on limited motion of the ankle under DC 5271.

Under DC 5271, a 10 percent rating is warranted for moderate limitation of ankle motion and a 20 percent rating is warranted for marked limitation of ankle motion.  38 C.F.R. § 4.71a, DC 5271.

The terms "moderate" and "marked" are not defined in VA regulations, and the Board must arrive at an equitable and just decision after having evaluated the evidence.  38 C.F.R. § 4.6 (2011).

Where a reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Unless otherwise provided in paragraph (i) of this section, if additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e).

Where a rating has been in effect for five years or more the rating may be reduced only if the examination on which the reduction is based is at least as full and complete as that used to establish the higher disability rating.  Ratings for diseases subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated. Moreover, though material improvement in the mental or physical condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  

The provisions of 38 C.F.R. § 3.344 require that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination.  See Brown v. Brown, 5 Vet. App. 413, 417 (1993).

At the time of the December 2009 decision which reduced the disability rating for the service-connected left ankle disability, the 20 percent disability rating had been in effect since January 8, 1997.  Thus, as the rating had been in effect for more than 5 years at the time of the reduction, the provisions of 38 C.F.R. § 3.344 apply in this case.

The circumstances under which a disability rating may be reduced are specifically limited and carefully circumscribed by regulations promulgated by VA.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 280 (1992).

The burden of proof is on VA to establish that a reduction is warranted by a preponderance of the evidence.  Where VA has reduced a veteran's rating without observing applicable laws and regulations, such a rating is void ab initio and it will be set it aside as not in accordance with the law.  Kitchens v. Brown, 7 Vet. App. 320 (1995).

Where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

The rating reduction for the Veteran's service-connected left ankle disability was proposed in an August 2009 rating decision and implemented in the December 2009 decision, effective March 1, 2010.

In the August 2009 rating decision, the RO proposed to reduce the disability rating for the service-connected left ankle disability from 20 percent to 10 percent.  At that time, the RO explained that VA treatment records and VA examination reports dated in January 2007 and August 2009 revealed that despite the Veteran's reports of left ankle symptoms, including pain, ankle dorsiflexion was normal during both examinations and plantar flexion was limited to, at most, 40 degrees (normal being 45 degrees).  Thus, the evidence reflected that there was sustained improvement of the disability.  

The August 2009 rating decision notified the Veteran that he had a period of 60 days within which to submit additional evidence showing that the reduction should not have been made and that if additional evidence was not received within that period, the rating would be reduced.  Therefore, the August 2009 decision provided proper notice in accordance with 38 C.F.R. § 3.105(e).

In the December 2009 decision, the RO reduced the disability rating for the service-connected left ankle disability from 20 percent to 10 percent, effective March 1, 2010.  The reduction was based on the findings made during the January 2007 and August 2009 VA examinations reflecting that the ranges of motion of the left ankle were nearly normal and that the left ankle disability only caused moderate functional impairment. 

At the January 2007 VA examination, the Veteran reported left ankle pain, weakness, stiffness, and occasional locking (approximately 1 to 3 times a week).  He had experienced more pain in the morning and at the end of the day during the previous 6 months and limped during such periods.  There was no swelling, heat, redness, instability, giving way, fatigability, or lack of endurance.  He took Vicodin 3 to 4 times a day to treat the left ankle symptoms, but the effects of the medication wore off by the end of the day.  There were no flare ups of symptoms or episodes of dislocation or recurrent subluxation, and he did not require any assistive devices.  He was able to maintain employment, drive, and perform activities of daily living.

Examination revealed painful motion with tenderness to palpation on the medial aspect of the left ankle, but no edema, effusion, instability, weakness, redness, heat, abnormal movement, or guarding of movement.  The Veteran walked with a slight limp, but there were no functional limitations on standing and walking and no callosities, breakdown, or unusual shoe wear pattern that would indicate abnormal weight bearing.  Regarding left ankle range of motion, the Veteran had dorsiflexion to 20 degrees with pain beginning at 10 degrees and plantar flexion to 45 degrees with pain beginning at 30 degrees.  The ankle was painful on motion, but the ranges of motion and joint function were not additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive use.  There was no varus or valgus angulation of the os calcis in relationship to the long axis of the tibia and fibula.  X-rays revealed cerclage wires and two pins placed in the ankle, an ossified fragment related to the distal fibula, and os trigonum and talar break, but the ankle mortise appeared grossly intact.  The Veteran was diagnosed with  a left ankle fracture status post open reduction internal fixation which caused mild to moderate subjective residual functional impairments.

VA treatment records dated from July 2007 to July 2009 reflect complaints of left ankle pain, numbness, instability, pressure, and swelling, occasional tingling in the left foot, and decreased weight bearing on the left lower extremity due to discomfort.  Flare ups of pain occasionally occurred while walking.  
Examinations revealed gastroc equines, limited eversion of the subtalar joint, pain on palpation to the ankle, an antalgic gait with decreased weight bearing on the left lower extremity, and an abnormal posture (mild left Achilles valgus).  
 
Ranges of ankle motion were recorded during a November 2007 VA physical therapy evaluation as dorsiflexion to 0 degrees with pain in the Achilles region, plantar flexion to 55 degrees, inversion to 22 degrees, and eversion to 5 degrees with pain in the medial malleolus region.  Strength associated with all ranges of motion was mildly decreased.

Upon VA examination in August 2009, the Veteran reported that his left ankle disability was worsening.  The ankle would give out 1 to 2 times a day on a weekly basis while he was walking or using stairs and he had experienced falls due to such ankle instability.  He did not bend the ankle at all because of pain in the Achilles tendon, which was sometimes exquisite.  He was unable to walk for more than 20 minutes and limped due to ankle pain.  The pain was constant and 3-4/10 in intensity.  He also experienced ankle swelling, fatigability after a half hour of ambulation, and lack of endurance.  There was no heat, redness, locking, dislocation, or recurrent subluxation.  Flare ups of ankle symptoms occurred approximately 3 days a week, were 4/10 in intensity, lasted a few hours at a time, were caused by damp weather, prolonged walking, and lifting, and were alleviated with rest and medications.  During such flare ups, the Veteran had to stop all activities and rest.  He used a cane for ambulation and had been fitted for a brace.

On objective examination, the Veteran used a cane for ambulation, had a slower antalgic gait, and did not bend the left ankle.  There were no frank callosities, breakdown, or unusual shoe wear pattern that would indicate abnormal weight bearing and no ankylosis.  There was objective evidence of painful motion of the ankle in that the Veteran exhibited a facial grimace and guarding.  There was also minimal effusion and point tenderness over the left Achilles and posterior lateral/medial malleolus, but no edema, redness, heat, or grossly varus/valgus deformity.  The Veteran did not visibly flex the ankle during ambulation.
Ranges of motion of the left ankle were recorded as dorsiflexion to 20 degrees and plantar flexion to 40 degrees, with pain throughout the entire ranges of motion.  Range of motion was limited by pain and the Veteran reported pain on repeated use and during flare ups, as well as fatigue, weakness, lack of endurance, and incoordination following repetitive use.  Such factors did not additionally limit joint function.  He declined to perform repetitive motions during the examination because "it would hurt too much."

A diagnosis of left medial malleolar fracture with retained hardware was provided.  The examiner opined that overall, the Veteran experienced moderate functional impairment due to his service-connected disabilities, as well as non service-connected pes cavus, equinis, lumbar back pain, and leg length discrepancy.  However, an opinion as to the impairment due solely to the service-connected disabilities could not be given without resorting to speculation.

An August 2009 VA pain management consultation note and an October 2009 examination report written by Victoria Samuels, M.D. reflect the Veteran's continued reports of intermittent sharp/stabbing left ankle pain (approximately 8 to 10 times a week), an abnormal gait, left foot instability, chronic left foot paresthesia, and occasional tingling in all toes of the left foot.  Examinations revealed that he wore an ankle brace due to swelling and instability.

During his November 2009 hearing, the Veteran reported that his left ankle disability had worsened in that he had to use a cane and ankle brace, he experienced discoloration, tenderness, and soreness of the ankle, he always walked with a limp, and he had experienced falls due to his ankle disability.

Although the January 2007 and August 2009 VA examinations reveal that the ranges of motion of the left ankle were essentially normal despite pain and other factors, the evidence does not otherwise reflect that there was clear sustained improvement of the Veteran's service-connected left ankle disability at the time of the December 2009 reduction.  For example, during the January 2007 VA examination the Veteran reported that he only limped in the morning and at the end of the day, that there was no ankle swelling, instability, giving way, fatigability, or lack of endurance, that there were no flare ups of ankle symptoms, and that he did not use any assistive devices.  Examination revealed that pain occurred at some point in the ranges of left ankle motion, but that there was no guarding or weakness and no other functional impairments following repetitive use.  In subsequent examinations, however, the Veteran reported ankle swelling, weakness, fatigability, and lack of endurance, as well as flare ups of ankle symptoms during which he had to refrain from all activities.  Left ankle dorsiflexion was limited to 0 degrees during the November 2007 VA physical therapy evaluation and strength associated with all ranges of motion was decreased at that time.  At the time of the VA examination and VA pain management consultation, both dated in August 2009, the Veteran used a cane for ambulation, wore a left ankle brace, exhibited guarding of the ankle, did not visibly flex the ankle during ambulation, experienced pain throughout the entire ranges of left ankle motion, and refused to perform repetitive motion due to pain.  Further, during the November 2009 hearing he reported that his ankle disability had continued to worsen and that he always walked with a limp.

In light of the above evidence, it cannot be said that all the evidence demonstrated warranted that sustained improvement of the service-connected left ankle disability or that the complete history was considered at the time of the December 2009 reduction.  The evidence of worsening symptoms following the January 2007 VA examination, including the complete loss of ankle dorsiflexion during the November 2007 VA physical therapy evaluation, was not considered in reducing the disability rating.  

Given that evidence of record, as detailed in pertinent part above, fails to show material improvement that could be maintained under the ordinary conditions of life, the reduction in the disability rating for status post left medial malleolus fracture from 20 percent to 10 percent was not warranted.   The failure to take into account the provisions of 38 C.F.R. § 3.344 renders the reduction void ab initio.  Thus, the 20 percent disability rating is restored.  



ORDER

The reduction in the disability rating for status post left medial malleolus fracture from 20 percent to 10 percent was improper and the 20 percent rating is restored, effective March 1, 2010; the appeal is granted.


REMAND

A veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a veteran's statements) of a possible increase in disability since the last examination.  Hart, 21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)).

The evidence here indicates that the Veteran's service-connected left ankle disability may have worsened since his last VA examination in August 2009.  For example, during the February 2011 hearing he reported that he experienced more difficulty walking and that his ankle disability was continuing to deteriorate.  

Given this evidence, VA's duty to obtain a new examination as to the current severity of the Veteran's service-connected left ankle disability is triggered.

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that entitlement to a TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

During a September 2010 VA examination and the February 2011 hearing, the Veteran reported that he had been unemployed since 2008 due to his service-connected ankle and back disabilities and that he was in receipt of Social Security Administration (SSA) disability benefits for such disabilities.  Thus, given the evidence of a medical disability, the claim for the highest rating possible, and evidence of unemployability, the record raises a claim for a TDIU under Roberson and Rice.

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2011); VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The Court has held that in the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect a veteran's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  The evidence of record does not contain an opinion as to whether the Veteran's service-connected disabilities prevent him from securing and following employment for which his education and occupational experience would otherwise qualify him.

The Veteran does not currently meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a).  VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  However, the Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

Furthermore, during the November 2009 hearing, the Veteran raised the issue of entitlement to service connection for a bilateral leg disability (to include leg length discrepancy).  This claim has not yet been adjudicated and the unadjudicated claim as well as the increased rating claim currently on appeal are inextricably intertwined with the issue of entitlement to a TDIU.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996); Holland v. Brown, 6 Vet. App. 443, 446 (1994).

Also, the Veteran has not been provided specific notice of the information and evidence that is necessary to substantiate a claim for a TDIU in accordance with the VCAA.  Cf. 38 U.S.C.A. § 5103A.

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).  

The Veteran has reported on several occasions, including during the February 2011 hearing, that he is in receipt of SSA disability benefits for his service-connected ankle and back disabilities.  The Court has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  The medical records related to the SSA's disability determination have not yet been associated with the claims file and appear to be directly relevant to the issues on appeal.

Accordingly, the case is REMANDED for the following action:

1.   The AOJ should implement the Board's decision regarding the restoration of the 20 percent rating for status post left medial malleolus fracture.

2.  After completing sending appropriate notice, adjudicate the claim for service connection for a bilateral leg disability, to include leg length discrepancy.  This issue should not be certified to the Board unless the Veteran perfects an appeal with a timely notice of disagreement and substantive appeal.

3.  Send the Veteran a VCAA notice letter pertaining to the information and evidence that is required to substantiate a claim for a TDIU.

4.  Request that the Veteran report his employment history, educational experience, and earnings for the period from 2008 to the present.

5.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.  

All efforts to obtain these records must be documented in the claims file.

Efforts to obtain these records should continue until it is reasonably certain that they are unavailable or that further efforts to obtain them would be futile.

6.  After all efforts have been exhausted to obtain and associate with the claims file any records from SSA, schedule the Veteran for a VA examination to evaluate the current severity of the service-connected left ankle disability.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The ranges of left ankle motion should be reported in degrees.  The examiner should also provide a specific opinion as to whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, and/or pain on repetitive motion or with flare ups.  To the extent possible, the amount that function is additionally limited should be expressed in degrees.

The examiner should report if there is ankylosis of the left ankle and, if so, the angle at which the ankle is held and whether any ankylosis of the subastragalar or tarsal joint is in a poor or good weight bearing position. 

The examiner must provide reasons for each opinion given.  

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so. 

7.  After all efforts have been exhausted to obtain and associate with the claims file any records from SSA and after the Veteran has been given an adequate opportunity to submit any additional evidence pertaining to his TDIU claim, schedule him for a VA examination to determine whether his service-connected disabilities prevent him from securing and following employment for which his education and occupational experience would otherwise qualify him.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (status post left medial malleolus fracture and a low back disability with degenerative disc disease of the lumbar spine) would, in combination, preclude him from securing and following substantially gainful employment for which his education and occupational experience would otherwise qualify him.

The examiner should also report whether his or her opinion would change if a bilateral leg disability was considered a service-connected disability.

The examiner must provide reasons for each opinion given.  

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.
The examiner is advised that the Veteran is competent to report his symptoms and history and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

8.  The AOJ should review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

9.  If, after completion of instructions 1 through 8 above, there is any period since October 2008 that the Veteran was unemployed and did not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a), the AOJ should refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b) during those periods. 

10.  If any benefit for which a sufficient substantive appeal has been submitted remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


